Citation Nr: 1618906	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for panic disorder with agoraphobia and a depressive disorder, not otherwise specified.

2. Entitlement to a compensable rating for irritable bowel syndrome. 

3. Entitlement to service connection for gastroesophageal reflux disease.  

4. Entitlement to service connection for atopic dermatitis.

5. Entitlement to service connection for left hip and mid-thigh pain. 

6. Entitlement to service connection for costochondritis. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1989 to June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2012 substantive appeal, the Veteran requested a hearing at a local VA office.  In an October 2015 statement, the Veteran requested a videoconference hearing instead of an in-person hearing.  The Veteran was subsequently scheduled for a videoconference hearing on January 7, 2016.  In a January 2016 statement, the Veteran's representative requested that the hearing be rescheduled due to a conflict.  To date, the requested hearing before the Board has not been scheduled, and there is no indication in the record that the Veteran has withdrawn this videoconference hearing request.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board.  38 C.F.R. § 20.717 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity.  Notify the Veteran and her representative of the date, time, and location of this hearing at her latest address of record.  If she fails to appear for the hearing on the date it is scheduled, without showing good cause, or changes her mind and elects not to have this hearing, then also document that in the file.  Thereafter, if indicated, the appeal should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




